The petition for the organization of the bar of this state by court rule was orally argued by counsel favoring the application and by others in opposition thereto.
After duly considering the petition, some members of this court entertain the opinion that the integration or unification of the attorneys at law of the state into a compulsory, all-inclusive organization must come through legislative and not through judicial action, while other members hold to the view that, assuming authority in this court to provide for integration or unification of the bar, the existing situation does not require or justify the creation of a compulsory and all-inclusive association as petitioned for.
The petition is accordingly denied.